253 A.2d 462 (1969)
In the Matter of Rufus JOHNSON.
No. 4722.
District of Columbia Court of Appeals.
Argued April 30, 1969.
Decided June 16, 1969.
Lawrence H. Schwartz, Washington, D. C., for Rufus Johnson.
Lewis D. Clarke, Asst. Corp. Counsel, with whom Charles T. Duncan, Corp. *463 Counsel, Hubert B. Pair, Principal Asst. Corp. Counsel, and Richard W. Barton, Asst. Corp. Counsel, were on the brief, for the District of Columbia.
Before CAYTON, Chief Judge, Retired, and QUINN and MYERS, Associate Judges, Retired.
PER CURIAM:
Predicated on a petition tried in the Juvenile Court, appellant was charged that "on or about October 6, 1967, at about 6:05 P.M., in the 500 block of 9th Street, N.E., within the District of Columbia, without justifiable and excusable cause, did assault, resist, oppose impede and interfere with L. E. Ashburn, knowing him to be a member of the Metropolitan Police Department operating in the District of Columbia, while the said L. E. Ashburn was engaged in the performance of his official duties, contrary to and in violation of 22 D.C.Code 505(a) (1967)."
As a result of a jury verdict appellant was placed on probation for an indeterminate period. The only error alleged relates to the court's charge with regard to the quantum of proof. Appellant argues that the court should have charged that the government was required to prove its case beyond a reasonable doubt rather than by a preponderance of the evidence.
In the Matter of Ellis, D.C.App., 253 A.2d 789 (decided May 23, 1969) and the cases cited therein, this court held that the standard to be applied in determining involvement is not proof beyond a reasonable doubt, but proof by a `preponderance of evidence.
Affirmed.